 MEAD CORP . "323TheMead Corporation-Publishing Paper Division-EscanabaandUnited Paperworkers Internation-alUnion Local110, AFL-CIO-CLC. Case 30-CA-627030 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 13 June 1983 Administrative Law JudgeBurton S. Kolko issued the attached decision. TheRespondent filed exceptions and a supportingbrief.'The Board has considered the record and the de- -cision in light of the exceptions and, brief and hasdecided to affirm the judge's rulings, findings,, and.conclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent- violatedSection 8(a)(1) and (3) of the Act by imposing.a 3-day suspension on Roger Sundling for refusing anorder to work beyond, the end of his shift. Thejudge found that the Respondent's discipline waslawful both because it punished Sundling for en-gaging in protected concerted activity and becauseitentailed disparate treatment based on Sundling'sactivity as a union steward. The Respondent con-tends that it lawfully disciplined Sundling for in-subordination.We agree with the Respondent.Sundling was a tour millwright at the Respond-ent's Escanaba facility. The Union has representedmillwrights and other maintenance employees atthe facility since 1948.. In 1979 Sundling becametheUnion's vice president and chief steward. Inthis capacity, he filed over 100 grievances, 5 on hisown behalf, and successfully brought several em-ployee complaints before Federal and state' agen-cies.Tour millwrights worked rotating schedules toassure the Respondent of the availability of round-the-clock maintenance and repair of its equipment.On 23 December 1980 Sundling was one of threemillwrightsworking the 10:30 p.m. to 6:30 a.m.shift.Sometime around-.midnight,, he was. calledfrom his normally 'assigned. area to another areawhere a.dryer on one of the plant's two paper ma-chines had, lost a bearing. This malfunction shutdown the machine and created an emergency situa-tionspondent. Because emergency repairs would take, atleast 6 hours, the"Respondent's management decid-ed to minimize lost production time by moving upiThe Respondent has requested oral argument The request is denied ,as the record, the exceptions and the brief adequately present the issuesand positions of the partiesa scheduled maintenance shutdown of the papermachine from 26 December to 24 December.Shortly after midnight, -Supervisor Kroll informedSundling, as steward, about the schedule change. -Sundling and tour millwrights Terry Scheene-man and Dan Sherman worked on the damageddryer for approximately an 'hour before Sundling -was.called back to his original work area. Scheene-man -and. Sherman continued working on the im-paired machine. The Respondent called other mill-wrights to come in to, work, but it was unable toenlist a sufficient number to continue the repairwork and to perform the rescheduled maintenancework during =the next shift. Supervisor Van Dresethen sought out each millwright on the currentshift to ask him' to continue working on the repairsbeyond the end of his shift..Scheeneman 'volun-teered to continue working. Sherman declined todo so, but then Van Drese said he Was forcingSherman -over. -Sherman stated he was ' workingunder protest, but he did continue to work.Van Drese contacted Sundling shortly before hisshiftwas to-end: Sundling's relief, Ken Ziems, hadalready clocked in.When Van Drese asked Sun-dling if- he would continue working into the nextshift, Sundling refused. Van Drese then told him hewas forced over. Sundling argued that the collec-tive-bargaining' 'agreementprecludedhisbeingforced over once Ziems had clocked in. Van Dresewarned Sundling . that disciplinary 'action couldresult if Sundling refused to work. 'Sundling re-plied; "Be my guest;" punched the timeclock, andleft the plant. Late` that morning, 'Van Drese calledSundling at home and" again stated that Sundling'could be disciplined for his refusal to work. Sun-dling again answered,' "Be my guest," "and said hewould file charges with the Board.Repairs on the dryer continued through the nextshift.Approximately `l hour after Sundling left,plant supervisors discovered that the dryer's jour-nal had been damaged by the bearing and wouldhave to be ' replaced. As a result, all of the sched-uledmaintenance work could not be completed.Millwrightscontinued -towork on the dryerthroughout the, morning of 24 December, but thepaper machine remained inoperable that day.On 29 December Sundling met with representa-tives of the Respondent. He reiterated his interpre-tation of the contract that management, could notforce over ,an employee whose relief had arrived.On 30 December the Respondent's officials gaveSundling a 3-day suspension for insubordination. -The Respondent had a , well-established policygoverning insubordination.- A negotiated work ruleprovided' 'that 'discipline up 'to and' including dis-charge could result from insubordination. The Re-275 NLRB No. 52 324DECISIONSOF NATIONAL -LABOR RELATIONS BOARDspondent's typical practice has been to suspend aninsubordinate employee for-1 to 4 days.The policy with regard to forceovers -was equal-lywell established. All. tour millwrights had been-forced over when the Company changed wiring.Millwright 'Scheeneman had once been forced overto repair a crane: One-.of the Respondent's supervi-sors, in uncontroverted testimony, acknowledgedthat he had forced over tour millwrights evenonly employee' who had refused. an order forcing-him over:,The judge found- Sundling's refusal to work to bean'assertion of a reasonably. based contractual rightand as such was concerted activity against. whichno discipline could be. imposed. Additionally, heconcluded that - Sundling had been the victim, ofdiscriminatory treatment _ in retribution: for his ac-tivities `as theUnion's - steward. The judge basedthis. conclusion on findings that -the Respondenthad no consistent policy for forcing over employ-ees and, no. longer had an emergency , situationwhen it attempted to force over Sundling.,We need not decide whether Sundling's protestagainst the forceover was concerted or based on agood-faith. interpretation , of the contract. ' Themeans of protest is a_t issue here. Contrary to thejudge,we, find that the Respondent disciplinedWe further find that the suspension he , received .was not' discriminatorily motivated.'-There is no, evidence. here that the Respondentdisciplined '. Sundling for the content of his, com-plaint..Hismanner. of complaining was' the sole,reason for his suspension .2 In this regard, we em-phasize that , Sundling .refused a direct' forceoverorder while still on the job. Had he.followed co-.worker Sherman's example and worked under,pro-test,, he could -have subsequently grieved the order.;Eschewing.thetgrievance.system or-other protected2Benjamin Electrical Engineering,264 NLRB 1061 (1982)Member Dennis agrees that Sundling's refusalto obey the forceoverorder was unprotectedArt 7 of the collective-bargaining agreement-broadly forbids the Union or'any employee from "collectively, concer-tedly or individually induc[ing], engag[ing] or participat[ing], directly or'._,indirectly,in any strike,slowdown, stoppage or other interference of pro-duction or work,"' The -contractual. provision Sundling -relied -on("At the end of a shift no tour worker shall leave his place to wash upand dress until his relief has changed his clothes atid'reported to take onthe responsibilities of the position") is notreasonably susceptible to aninterpretation-exempting Sundling's refusal to work overtime' from the -no-strike clause In-fact, the provision Sundling cited is wholly unrelatedto-the question whether an employee has the right to refuse an overtimeassignment `Member Dennis also finds that Sundling's conduct did not 'constituteconcerted activity underNLRBv 1CityDisposal Systems,104 S Ct 1505(1984)TheCity DisposalCourt held that "an honest and reasonable invo-cation of a collectivelybargained right constitutesconcerted activity "Id at 1507 Here, as stated above, Sundling's refusal to woik overtimecannot be considered a reasonable invocation of a right secured-by thecollective-bargaining agreementforms of protest, however, Sundling sought to dic-tate the terms of his employment by refusing tohonor the Respondent's mandatory forceover prac-tice.The Board has repeatedly held such conductto be unprotected insubordination and legitimatelysubject to discipline.3We also find insufficient proof of antiunion `dis-crimination. First, the record is devoid of any evi-dence of general union animus or-specific animusagainst Sundling's stewardship. His status as,. stew-ard certainly did not provide immunity from disci-pline for his= insubordinate refusal to obey a workorder.4; Second, the Respondent had a legitimateneed to force over millwrights to perform theemergency repair- work., It had been unable tosecure the services of other millwrights not in theplant. Consequently, it needed all three millwrightsthen in the ' plant to work beyond their shift. Con-trary to the judge's erroneous factual finding, un-controverted testimony established that the emer-gency:repair situation continued well into the nextshiftand justified the forceover 'orders. -Finally,there is.'no evidence of disparate treatment. Re-spondent had a past practice of forceovers.' It--didnot single out Sundling fora forceover. Althoughno employee had ever refused a direct forceoverorder, the Respondent had a well'-defined policygoverning insubordination and it stayed within thebounds of that policy by suspending Sundling.Based= on the foregoing, we conclude that theRespondent lawfully suspended Sundling solely be-cause he engaged -in insubordinate conduct unpro-tected by the Act. - Accordingly, we shall dismissthe complaint.ORDER-The complaint is, dismissed.'.See,e g ,YellowFreight System,247NLRB 177 (1980),ChevronCheimcal Co ,191 NLRB'292 (1971)4 G & H Products, 261NLRB 298.(1982)DECISION.BURTON S. KOLKO, Administrative Law Judge. OnJanuary 12, 1981, Rodger Sundling filed a charge againsthis employer,' the 'Mead Corporation Publishing PaperDivision (Respondent' or Mead), in Escanaba, Michigan.The charge was a result of a' 3-day suspension imposedon Sundling by the, Company for alleged' insubordinationon Sundling's part _ Specifically, the complaint issued onM.26 by the Regional Director for` Region 30 allegesthatRespondentpondent had engaged in 'conduct, violative ofSection 8(a)(1) and,(.3) of the' National- Labor RelationsAct (the Act). A hearing was held by me on July 14,1982 in Escanaba, Michigan. Based on the hearing, thedemeanor of witnesses during the hearing, and the post- MEAD CORP325hearing briefs, I find that Respondent has violated Sec-tion 8(a)(1) and(3) of the Act.BackgroundIn, 19801 Respondent'sfacility'was divided into -fivemaintenance areas. Area consisted I of the-number I milland number I paper machine.Area 2 housed the number1mill and number 3 paper machine.Area 3 was made upof the boiler-house, steam plant area, and outside areasincluding the sledge pond,wood area, and unloading .dock.Area 4 included the craft mill and lime kiln; andarea 5 covered the truck garage There were approxi-mately 100 maintenance workers, including millwrights,pipefitters,welders; machinists,carpenters,painters, andmill grindersOf those, 52 employees were millwrights,who were responsible for maintaining and 'repairing the'various equipment in the five areas.Millwrights were di-.vided into different classes according to training andability,with first class being the most experienced. Mostof the millwrights were scheduled to work first shift,with tour'millwrights providing extra coverage on -allthree shifts.Tour millwrights had a rotating schedule _around the clock (a typical tour, schedule would requirethe millwright to work 7 days on day shift,then time off,followed by a tour on midnight shift and eventuallyafternoon shift).Tourmillwright coverage of the areas,varied slightly from the normal millwright'sarea.Thatis, there was one tour millwright for area 1, one for area2 and one for areas 3, 4, and 5.The maintenance employ-eeswere and are represented by United PaperworkersInternational Union Local#I 10, AFL-CIO-CLC (Localwhich has had a series of collective-bargainingagreements with Respondent.The Incidents Leading to Sundling's SuspensionOn December 23, 1980, Rodger Sundling, a tour-mill-wright, arrived at work at 10:10 p.m., approximately 20minutesbefore the start of his shift Even before hepunched in, he helped put out a fire on thenumber 1paper machine in area 1.Sundling's normal areaof work-was area 4, where he proceeded, after he punched in-at10:30 p in Sundling remained in his area until approxi-mately midnight, when he received a call from the craftmill control room, saying that the machine he had previ-ously worked on had lost a bearing and he was to return,thereWhen Sundling arrived at area 1, two other first-class tour millwrights,Dan -Sherman from area 1, andTerry Scheeneman from area 2, were already there aswere management personnel,-John Kroll and Irv Hamil-tonKroll was the mechanical plant maintenance superin-tendent.Sundling observed a bearing problem on thenumber 19 dryer fan of the number 1 paper machine.,'Sundling testified that he helped with the bearing for ap-proximately 1 hour. He noted that the work area is' only3 feet wide between the gears thus enabling only a fewpeople to work at a time. ,-'While Sundling was in area 1, in his capacity as union'steward he had a conversation with John Kroll concern-ing what procedure would be followed to deal with theiAll dates refer to 1980 unless otherwise indicatedbearing situation.Twice Sundling asked Kroll if hewould be calling people out.2 Kroll responded that man-agement wasgoing to startcallingpeople at 5 am tocome out at 7 a.m. so they would -get a jump on thedown schedule (Tr. 68,, LL. 20-23). Kroll did not denyhaving this- conversation.Kroll's statement signified to Sundling that the sched-uled maintenance shutdown of December26 (GC Exh8) had been rescheduled to begin on December 24. Sun--'dling and all employees were aware that the number 1paper machine had been scheduled to go down at 3:30p.m. on December24 forthe Christmas shutdown, thatthere would be no production on December 25, and thatmaintenance.was scheduled on December 26. Kroll thusindicated that the maintenance would be started as earlyas 7 a.m. on December 24, suggesting to Sundltng thatthere would be no more production that,day. Respo'id-ent witnesses Donald Whitens and Gary Van Drese con-firmed,this change in plans, noting that as of midnight on,December, 23, the decision was made to move the 'shut-down scheduleup (Tr. 28, LL. 10-15; Tr 156, LL. 5-11).Van Drese pointed out that this would save lost pro-duction time,allowing production on December 26After Sundling had worked on the number.1' papermachine for an hour, at approximately 1:30 a.m.,`he re-ceived a call-on his pager`to return to area 4. A problemwith lime kiln required his attention.Since Sundling hadto notify his supervisorGaryVan Drese that) he wasleaving the job; he tried on numerous occasions'to reachhim, both through the maintenance office and on thephone(Tr. 67, LL. 6-11). Finally,Sundling left a mes-sage for Van Drese and returned to area 4. Sundlingspent the remainder of his shift attending to a,problem atthe lime kiln- and then looking ;for a,part for the reevesdrive unit,'also in area4.Thereeves drive problem did-not actually come to fruition,however.Sundling did notreturn to nor hear anything-regarding 'area 1 after 1.30 -a:m. (Tr.72,LL.5-8).His-next contact with manage-ment came'at 6.30 a.m., when he bumped into Gary VanDrese at ,the timeclock. ' - -Suhdling testified he left his work area at 6.20 a.m,and drove the company.pickup to the timeclock alley,where he was relieved by his "relief'Ken Ziems(Tr. 72,LL. 19-25, Tr. 73,LL. 1-14). Sundling,explained toZiems the activities of the evening and then went 'topunch out.- It was at this time that he encountered Van-Drese, who.asked if Sundling' wanted to work over intothe next shift Sundling replied no; and Van Drese in-formed the employee that he was'forced over Sundlingtold Van Drese that there was no way he was going tobe forced over, because his relief was in. Sundling point-ed out that'they had negotiated a contract, and specifi-cally put'in the.-word relief for this reason-to 'be. re-lieved and go home. Van Drese'told Sundling he wouldbe making a mistake if he punched out and he could re-ceive disciplinary action. Sundling kept walking, said"Be my-'guest" and then punchedout (Tr. 74, CL.'8-14,2The call-out procedure is invoked when extra help is needed Peopleare, called from the overtime list to come in, but they have a right torefuse 326DECISIONS OF NATIONAL LABOR RELATIONS. BOARD19-24).VanDrese does not dispute these facts(Tr. 161,LL. 13-22).The SuspensionShortly after Sundling arrived home, he ate breakfastand went to sleep. He was awakened by a phone call',fromGary Van Drese. There wasa dispute at trial as towhether Van Drese initiated the call or whether Sun-dling left a message for Van Drese to call him,but this isan irrelevant point. There is no dispute as to what wassaid during the phone call. Van Drese told Sundling thathe was not supposed to go home and that there wouldbe disciplinary action because he did.Sundling again re-sponded, "Be my guest" and said he would file chargeswith theNationalLaborRelationsBoard.Sundlingstated that there had been no emergency but that theywere trying to force him over anyway.On December 29, Sundling-requested a meeting withmanagement.He testified that he asked for the meetingbecause he knew he was going to get a reprimand and hewanted to avoid it.In addition to Sundling's convictionthat he was enforcing the contract,he had found out ear-lier thatKen Ziems,his relief on December-23,hadnever been asked to work on the-number 1 machine. Inattendance at the December 29 meeting was John Kroll,Don Whitens,assistantmaintenance superintendent,Wil-liam Brower,chief union steward,and Sundling. Sun-dling told Kroll that he would be breaking the contractif he issued a reprimand for the December, 23 incident.Sundling'askedwhy his relief had not been asked towork if there was an emergency situation that morning.He also pointed out that although management hadknown about the breakdown at 11 p.m., the call out forworkers to' come in and help was for 7 a.m.,, the nextday. Kroll did not respond to Sundling's arguments.The, next day,December 30, Sundling was called intowork early. He received a 3-day suspension for insubor-dination at that time.Although Van Drese's signatureappeared on the disciplinary order, Van Drese did notparticipate in ' the December 29 or December 30 meet-ings.The 8(a)(1) and(3) ChargesThe GeneralCounsel alleges that Respondent violatedSection 8(a)(1) and (3) of the Act by issuing a 3-day sus-pension to Rodger Sundling. The charge is that Sundlingwas suspended as a result of discrimination against himfor protected concerted activity. Respondent argues thatthe suspension was.based on insubordination,that is, re-fusing to follow the direct order of a supervisor.Much of the testimony at trial dealt with article 18 ofthe current collective-bargaining agreement. Article 18 isentitled, "Tour & Day Workers." The particular line dis-puted in this case reads:At the end of a shift no. tour worker shall leavehis place to.wash up and dress until his relief haschanged his clothes and reported to take on the re-sponsibilities of the position.Sundling indicated at trial that his understanding of theabove clause was that once his relief had taken over, hecould go home. His interpretation of this clause hadstrong support from the Union. Richard LaCosse, Local110's president, credibly testified that they felt that Sun-dling had been properly relieved and he should not andcould not have been forced over. The Union wrote toDennis Shook (the manager of Labor. Relations at Meadat the time in question) on January 19, 1981, concerningthe forceovers of tour workers and other subjects. TheCompany never responded to the forceover issue al-though the other major issue on the use of tools was re-solved.Later that year, a grievance was filed as a result of aforceover. on August 7. The grievance was settled.This information allows us to reach a conclusion onthe first level of inquiry in this case-was Rodger Sun-dling engaged in protected concerted activity? TheBoard had long held that complaints made or actiontaken for the purpose of requiring compliance with theprovisions of a collective-bargaining agreement, even ifby a single employee acting alone, fall within the catego-ry of concerted activity which is protected by Section 7of the Act.3 Sundling's action was based on the collec-tive-bargaining agreement;he had a reasonable basis forbelieving that his understanding of the terms of the col-lective-bargaining agreementwere those that had beenagreed on (in fact the -Union agreed with his interpreta-tion); and his action had a clear impact on other employ-ees.41It is irrelevant whether Sundling's interpretation wascorrect; the Board has long held that employees whopursue in good faith an alleged mistaken interpretation'ofa collective-bargaining agreement are nonetheless still en-gaged in protected activity and do not forfeit the protec-tions of the Act.5 Without a doubt, Sundling's actionswere protected concerted activity which were clearlydefensible.Our second level of inquiry deals with whether Sun-dling was a victim of disparate,discriminatory treatment.A review of Sundling's record as chief union stewardlends suspicion that he may have been such a victim.Rodger Sundling has been employed by Respondentfor 13 years, 11 of those which were spent as first-classmillwright on tour shift. In 1979, he was elected to the 2-year position of vice president and chief steward ofLocal 110. In this capacity, Sundling filed in excess of100 grievances, proving himself to be one of the mostactive stewards in Local 110. He has also filed approxi-mately five grievances on his own behalf. In addition tohis grievance activity, Sundling invoked the processes ofnumerousFederal andstate agenciesboth in his capacityas an individual"and as a union official.Initially,SundlingcontactedtheU.S.Departmentof: Labor,Wage andHour. Division in 1974 concerning an overtime problem.Sundling testified that he first brought the problem-tothe attention of maintenance Superintendent John Kroll,3Schneider's Dairy Co, 248NLRB 1093 (1980),ErnstConstruction, 212NLRB 78 (1974),4NLRB v John Langenbacher Co,398 F 2d 459 (2d Cir 1968),Schnei-der Dairy Co,supra5Outboard Marine Corp,253 NLRB 486 fn 2 (1980),Standard Aggre-gate Corp,213 NLRB 154 (1974) MEAD CORPbut tono avail(Tr. 54,'LL-.- 16-18). As a result of hiscontact with the Wage-and Hour Division,Sundling was'-awardedovertime pay.Sundling also contacted the Departmentof Labor in1979, thistime on behalf of apprentices seeking overtimepay.On thisoccasion, Sundling informed both Supervi-sorGary Van Dr`ese and Managerof- LaborRelationsDennisShook of theaction he was about to take(Tr. 55,LL 19-23).Regarding this contact, -the employees re-ceived $2000 in backwages(Tr. 56, LL, 3-4). As'chief.steward,Sundling also visited the State of Michigan'sOccupationalSafety and -Health Administration in, May1979.There,Sundling complained about the speed andsafety ofa reel drum.Following his complaint and thesubsequent investigation,Respondent was fined(Tr. 56,LL. 21-23).In addition to the instant matter Rodger Sundling filedthree unfair labor practice charges with Region 30 in1979. Thesecharges all concerned Respondent's allegedfailure to abideby the collective-bargaining.agreement.One of thesecharges is still-pending. Continuing his pur-suit in 1980,Sundling once again contacted the State ofMichigan,atwhich time he represented an employee atan employment compensation hearing with Respondent.Sundling's effortsresulted inthe employeereceiving un-employment compensation(Tr. 60, , LL. 1-4).At is clearthatRodger Sundlinghas activelyparticipat-ed in protectedconcerted activitythroughout his em-ployment at Respondent,allof whichRespondent wasaware. It is equally clear that Sundling had a high suc-cess rate in his endeavors.If ever there was a target 'forpotential discrimination,Rodger Sundling was one.,. -Other incidentslend credence to the finding that Sun-dling's suspension was in'violationof the'Act. Althoughthe company insisted'that Mead was in an emergency situationwhen the number 1 ' paper machinehad brokendown thus necessitating Sundling'sforceover,Sundling'sreliefKen Ziems,was` never asked'toworkon the ma-.chine.Further,the machine had been scheduled to -beshut down for maintenancework onDecember- 26. -Bymoving the maintenance date up toDecember-24, Meadwas able to 'save most,if not all,'of the machine's dailyproduction.It is also obviousthat the' Company does 'not have anyclear policyon forcingtour workers to workovertime.Testimonywas taken at 'trialover the objection of Re-spondent's attorney regarding incidentsin 1976 and 1977involvingforceovers,since no instances closer in timecould be found.' Cory Johnson,a repairman at Mead,who hasbeenemployed thee'for 13% years,cited a'con-"versationbetween Himself -(he was a union'committeemember at the 'time)and the assistant'superintendent atthe plant in1976. 'Therei`had been an attempt-to- for-cedver a tour worker and the, worker had' contacted theUnion,representedby' Johnson. The' =worker,'John John-son, had said that' forceovers had: not' been the' past `prac-'tice and that it was againstthe contract.Johnson, theunion committee member, 'agreed.- -After -a discussionwith theassistant superintendent,John Johnsonwas' al-lowed togo home.He receivedno discipline.(Tr. 139.)In the winterof 1977, Edward Goodreau,a tour mill-wright at the time, was askedto work overtimeafter his327shift ended because a wire had been damaged on a drumstock washer.He refused to stay over.The foreman thensaid that he could not force Goodreau to stay over. Goo-dreau left when his relief showed up. (Tr. 143-146.)Testimony was elicited from Ken Ziems regarding anincident that took place sometime in January 1981 Ziemsworked the 3 to 11 shift as a tour millwright.His super-visor Al Greau asked Ziems to-stay over.Ziems refused.He knew that his relief was in..Greau did not pursue the,,matter further that day. The next day or two Greau approached Ziems and told him that a supervisor had saidthat Ziems should have been forced over and that thatwas,the way it was to be from' that day forward. (Tr.103-104.).Respondent-has tried to ' argue that Mead did have apolicy in effect. John Kroll testified that the forceoverpolicy had been in effect since 1969 or 1970 (Tr. 187).Yet the evidence clearly'shows that not enough peopleknew about the policy for it to be enforced evenhanded-ly: Although Kroll could not think of another personwho had refused a forceover, clearly there had beensome.None received discipline,certainly not a 3-day sus-pension.Just as,Sundling's activism should not excuse in-subordinate behavior,it should not be used as a way topunish him either. It was not insubordinate to protest apolicy that would undermine a, right the Unionand itsmembers felt they had won in the collective-bargainingagreement.-In light of this, and the fact that the break-down of the number.1,paper machine no longer, was'anemergency situation at 6:30, a.m. the day following itsbreakdown,,Imust find that Rodger Sundling was treat-ed in a discriminatory manner in violationof the Act.Respondent tries to argue that Sundling's refusal towork overtime was'unprotected because it violated theno-strike clause in the collective-bargaining agreement.However,the Board has found such a refusal unprotect-ed only when the intent of the refusal was to embark onsome kind of strikes Such was not the case with Sun-dhng.While protection in-a case-like this is not absolute,the Board would only withdraw'it if 'there was an openand continuous defiance of the orders of'management.7There was no indication of that kind of defiance at trial.In fact Sundling has a-clean work record 'except for thisinsubordination charge.Respondent"further argues that Sundlin`g's- action " vio-lated- the Board's obey-and-grieve rule- This may havebeen the case if Sundling was not engaged in protectedconcerted activity'However,since F have found that hewas- engaged in 'such;-his protest precludes the duty toobey and grieve: '''''CONCLUSIONS OF LAWi. -Respondent is "an.employer engaged in, commercewithin the meaning of 'Section 2(6) and(7) of the Act.86Valley CityFurnitureCo,,110 NLRB71589 (1954),John H Swift Co,12,4NLRB 394 (1954),Polytech, Inc,195 NLRB 695 (1972)7CompareBechtel, Inc,248 NLRB. 1222 (1980), with this case8Respondent'admits that during'the calendar'year endingDecember31, 1980, in the course andconduct ofits business operations, it sold andshipped fromitsEscanaba,Michigan facility,products, goods,and mate-rialsvalued in excessof $50.000 directlyto points located outside the7,1State of Michigan.;.,.'- 328DECISIONS OF NATIONAL LABOR. RELATIONS BOARD2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.By suspending Rodger Sundling on December 30for 3 days,Respondent committed an unfair labor- prac-ticewithin the meaning of Section 8(a)(1) and(3) of theAct:4.This unfair labor practice affects commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in an unfairlabor practice,Irecommend that it cease and desisttherefrom and take certain affirmative action necessaryto effectuate.the policies^ of the Act.I recommend thatRespondent be,ordered to make Rodger Sundling wholefor any loss of earnings incurred as a.result of being sus-pended on December30 with backpay to be computedas prescribed in F.W.Woolworth,9and with interest asset forth inFlorida Steel Corp.10Ifurther recommendthat Respondent be required to preserve and make avail-able to Board-agents,on request,all'pertinent recordsand data necessary in analyzing and determining what-ever backpay may be due.Ialso recommend that Re-spondent be required to post appropriate notices, at itsEscanaba plant.[Recommended Order omitted from publication.]9 90 NLRB 289 (1950)10 231 NLRB 651 (1977)